Registration No. 333-121424 As filed with the Securities and Exchange Commission on March 31, 2008 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. Post-Effective Amendment No. 1 to FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Aeolus Pharmaceuticals, Inc. (Exact name of registrant as specified in its charter) Delaware 56-1953785 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 23811 Inverness Place Laguna
